Exhibit RENTAL PAYMENT GUARANTEE WECOSIGN™ A Payment Guide for Owners and Agents RENTAL Payment Guarantee Booklet In consideration of the fee paid by the TENANT, WECOSIGN™,(WECOSIGN™ Inc hereinafter referred to as WECOSIGN) guarantee’s Landlord (Landlord hereinafter referred to as OWNER/AGENT)against loss of rents as measured by the lease value, with respect to the terms of the TENANT’S lease and conditions set forth below. Condition One – General Definitions When used in this RENTAL PAYMENT GUARANTEE BOOKLET unless otherwise indicated or compelled by the context in which used words and phrases appearing in this condition, one shall have meanings as ascribed herein: Apartment: A residential apartment or residential home lease to a TENANT pursuant to a lease and specified in the RENTAL PAYMENT GUARANTEE issued on behalf of such Tenant hereunder. Business Day: Any day other than a Saturday, Sunday or other day on which commercial banks in California are required to be closed. Claim Payment Date: The date that is five (5) Business Days after receipt by WECOSIGN™ or its designee of an Initial Claim or Loss Payment Certification. Covered Default: With respect to a LEASE, the earliest to occur of any of the following: (a) The recovery of possession of the Apartment or rental home by the OWNER/AGENT following termination of such LEASE as a result of a TENANT’S Default, pursuant to (i) an Eviction Proceeding, whether the OWNER/AGENT recovery of possession is as a result of a judicial determination or a stipulation of Settlement by way of Judgment. (ii) any agreement entered into between the TENANT and the OWNER/AGENT terminating such RENTAL prior to the LEASE Expiration will not be consider a Loss under this RENTAL PAYMENT GUARANTEE PROGRAM. Term: With respect to a LEASE, the period of time that runs concurrent with the dates on said LEASE, not to exceed 12 months. Eviction: Proceeding means with respect to a TENANT’S Default, a legal proceeding brought by or on behalf of the OWNER/AGENT to terminate all of such TENANT’S rights with respect to an Apartment and to recover possession of such Apartment. Initial Claim: The first written request for a PAYMENT following a Default made in accordance with this RENTAL PAYMENT GUARANTEE. OWNER/AGENT: With respect to a LEASE, the person or entity designated as the Landlord under such LEASE, and any successor of such person or entity by virtue of the sale of the property in which an Apartment is located, provided WECOSIGN™ has received notice in writing of the transfer of interest. If WECOSIGN™ has not received notice in writing of such transfer, WECOSIGN’S™ sole obligation hereunder will be to the OWNER/AGENT identified under such LEASE as of the date of theLEASE. 1 Guarantee or Guarantor: Guarantee or guarantor means WECOSIGN Inc. as, Guarantor. RENTAL: With respect to a guarantee, the written LEASE agreement between a TENANT and the OWNER/AGENT for occupancy of the Apartment identified in such RENTAL PAYMENT GUARANTEE. A LEASE will only qualify for our RENTAL PAYMENT GUARANTEE hereunder if it provides for equal monthly payments of rent, and (a) is for a term of one year or more an optional extension of time by mutual agreement, (b) is for a term of one year plus a partial month, provided that the prorated Monthly Rent for the partial month is collected by the landlord/ agent owner, with the first month’s rent at the inception of the lease, or (c) Is for a term of one year, plus up to three months for which no Monthly Rent will be charged, provided that the free rent period occurs at the end of the lease term. LEASEExpiration: The date upon which a lease ends in accordance with its original provisions. RENTAL Payment Guarantee: An amount equal to the Monthly Rent multiplied by twelve. Default: Respect to a lease, the amount of loss expected to be incurred by the OWNER/AGENT as a direct result of a Covered Loss as of the time of the Loss, determined in accordance with the provisions of Condition Seven of this RENTAL PAYMENT GUARANTEE. Default Adjustments: Are: (i) the payment of use and occupancy during the pendency of an Eviction Proceeding; (ii) any applicable credits, including but not limited to the Application of the Security Deposit or the proceeds of re-renting an Apartment as provided in Condition Six hereof. Default Payment: With respect to our RENTAL PAYMENT GUARANTEE, the amount paid by the guarantor in accordance with Condition Seven hereof. Monthly Rent: With respect to a LEASE, the amount of basic rent required to be paid in equal monthly installments by a TENANT to the OWNER/AGENT pursuant to such lease. Monthly Rent does not include and expressly excludes any security or other deposits, late fees, penalties, pass through items, service charges, items defined in such LEASE as “additional rent,” attorneys fees or costs of rent collection, or any fees that are not basic rent required to be paid by such TENANT to the OWNER/AGENT pursuant to such lease or otherwise. Plenary Action: With respect to a LEASE, an action brought by the OWNER/AGENT to obtain a judgment for money only against a TENANT based upon a TENANT’S Default. Fee: The amount paid by a TENANT as consideration for WECOSIGN™ providing coverage in accordance with this RENTAL PAYMENT GUARANTEE. 2 TENANT: The person or persons designated as TENANT or TENANTS under a lease. TENANT’S Default: With respect to a lease, the failure of the TENANT, without fault or collusion on the part of the OWNER/AGENT, to fulfill any one or more of his or her obligations under such lease. Security Deposit: With respect to a lease, any sums paid by the TENANT to the OWNER/AGENT as security in respect to such lease. Condition Two: Term of Guarantee: RENTAL PAYMENT GUARANTEE will be in force for the guarantee Period only, as specified in the applicable guarantee and or payment certificate Extension or Renewal of Lease: Under no circumstance will coverage be provided for any renewal or extension of a lease beyond the lease Expiration, unless a new RENTAL PAYMENT GUARANTEE is issued following the submission by the TENANT and the approval by WECOSIGN™ of a new application. or continuing guarantee. Condition Three; Termination by the Owner/Agent: Coverage may be terminated by the OWNER/AGENT only with the prior written consent of the applicable TENANT under a particular lease, and upon written notice of such termination to WECOSIGN™. Any such termination will be effective as of the date it is received, and will completely relieve WECOSIGN ™ of any and all liability hereunder, except with respect to any Claim made prior to the effective date of such termination. In the event of any such termination, no portion of any fees will be refunded except to the extent required by applicable law. Termination of Guarantee by WECOSIGN™: WECOSIGN™ will not have the right to terminate this guarantee issued hereunder except as stated herein.
